Exhibit 10.8

EXECUTION VERSION


FIRST AMENDMENT
TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 17, 2014 but effective retroactively as of September 30, 2014, as
provided in Section II below, and is entered into by and among Magnequench,
Inc., a Delaware corporation (“Borrower”), OCM MLYCo CTB Ltd., as Administrative
Agent (“Administrative Agent”), acting with the consent of the Lenders and, for
purposes of Section IV hereof, the GUARANTORS listed on the signature papers
hereto, and is made with reference to that certain CREDIT AGREEMENT dated as of
September 11, 2014 (as amended through the date hereof, the “Credit Agreement”)
by and among the Borrower, the Lenders, the Administrative Agent and the First
Priority Collateral Agent. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement after
giving effect to this Amendment.
RECITALS
WHEREAS, the Credit Parties have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Lenders are willing to agree to such
amendments relating to the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
1.1
Amendments to Section 1: Definitions.

Section 1.1 of the Credit Agreement is hereby amended by amending and restating
the following definition in its entirety:
“Interest Payment Date” means (a) the 11th day of each of March, June, September
and December of each year, commencing on December 11, 2014, and (b) the Maturity
Date.
SECTION II. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective retroactively to September 30, 2014
(notwithstanding the actual date of execution and delivery hereof) only upon the
satisfaction of all of the following conditions precedent:
A. Execution of Amendment. Administrative Agent shall have received (i) a
counterpart signature page of this Amendment duly executed by each of the Credit
Parties and (ii) consent and authorization from the Requisite Lenders to execute
this Amendment on their behalf.

 

--------------------------------------------------------------------------------




B. Execution of other Documents. Administrative Agent shall have received a
fully executed copy of an amendment to the Molycorp Credit Agreement containing,
among other things, amendments that are substantially similar to those set forth
in this Amendment.
SECTION III. REPRESENTATIONS AND WARRANTIES
In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:
A. Corporate Power and Authority. Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.
B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the Organizational Documents of
Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) conflict
with, result in a breach or constitute (with due notice or lapse of time or
both) a default under any of the Outstanding Notes, the Pari Passu Indenture or
the Pari Passu Collateral Documents, (iv) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
First Priority Collateral Agent or Pari Passu Collateral Agent on behalf of
Lenders), or (iv) require any approval of stockholders or partners or any
approval or consent of any Person under any Contractual Obligation of any Credit
Party, except for such approvals or consents which will be obtained on or before
the date hereof and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower of the Amended Agreement and
the other Credit Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.
E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party hereto and thereto
and each constitutes a legal, valid and binding obligation of such Credit Party
to the extent a party thereto, enforceable

2

--------------------------------------------------------------------------------




against such Credit Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representation and warrant that is already
qualified or modified by materiality in the context thereof.
G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which is a party (in each case as such terms are defined in
the applicable Credit Document).
Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representation and warranty
that is already qualified or modified by materiality in the context thereof.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.
SECTION V. MISCELLANEOUS

3

--------------------------------------------------------------------------------




A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.
D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
[Remainder of this page intentionally left blank.]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first set forth above.






BORROWER:
MAGNEQUENCH, INC.





By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer




--------------------------------------------------------------------------------






GUARANTORS:
PP IV MOUNTAIN PASS, INC.



By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


PP IV MOUNTAIN PASS II INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


RCF IV SPEEDWAGON INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MOLYCORP MINERALS, LLC


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Executive Vice President


MOLYCORP METALS & ALLOYS, INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MOLYCORP LUXEMBOURG HOLDINGS S.A.R.L.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Class A Manager








--------------------------------------------------------------------------------






MCP EXCHANGECO INC.




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MCP CALLCO ULC




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MCP CANADA LIMITED PARTNERSHIP


By: MCP CANADA HOLDINGS ULC,
as sole general partner




By: /s/ Michael Doolan        
Name:    Michael Doolan
Title:    Chief Financial Officer
and Treasurer


MOLYCORP MINERALS CANADA ULC




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Executive Vice President


MCP CANADA HOLDINGS ULC




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer




--------------------------------------------------------------------------------




MOLYCORP RARE METALS HOLDINGS, INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MOLYCORP RARE METALS (UTAH), INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MAGNEQUENCH NEO POWDERS PTE. LTD.


By: /s/ Constantine Karayannopoulos    
Name:    Constantine Karayannopoulos
Title:    Director


MAGNEQUENCH INTERNATIONAL, INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


MOLYCORP CHEMICALS & OXIDES, INC.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Treasurer


NEO INTERNATIONAL CORP.


By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    President






--------------------------------------------------------------------------------




NEO PERFORMANCE MATERIALS (SINGAPORE) PTE. LTD.




By: /s/ Geoffrey R. Bedford        
Name:    Geoffrey R. Bedford
Title:    Director


MOLYCORP CHEMICALS & OXIDES (EUROPE) LTD.




By: /s/ Alexander Caldwell        
Name:    Alexander Caldwell
Title:    Secretary


MOLYCORP JAPAN, INC.




By: /s/ Yoshihiko Matsuda        
Name: Yoshihiko Matsuda
Title: President


NMT HOLDINGS GMBH




By: /s/ Bernd Grieb            
Name: Bernd Grieb
Title: Managing Director


MAGNEQUENCH LIMITED




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    President


MOLYCORP, INC.




By: /s/ Michael Doolan            
Name:    Michael Doolan
Title:    Chief Financial Officer and
        Executive Vice President






--------------------------------------------------------------------------------






MOLYCORP SILMET AS




By: /s/ Kevin D. Morris            
Name:    Kevin D. Morris
Title:    Chairman of the Supervisory
Board




--------------------------------------------------------------------------------




MOLYCORP KOREA INC.




By: /s/ Alexander Caldwell        
Name: Alexander Caldwell
Title: Director




--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
OCM MLYCO CTB LTD.

                            
By: Oaktree Capital Management, L.P.
Its: Director


                            
By: /s/ Emily Stephens            
Name: Emily Stephens
Title: Managing Director


By: /s/ Brook Hinchman            
Name: Brook Hinchman
Title: Vice President












